J. N. MORRIS, Circuit Judge.
This cause coming on to be heard on the bill of complaint heretofore filed by the plaintiffs herein, and the court having-heard from one of the plaintiffs and their attorney, and having further heard from Mallory H. Horton, representing the Attorney General’s offices, and being duly advised in the premises, it is upon due consideration thereof, ordered, adjudged and decreed that the defendant, Southern Bell Tel. & Tel. Co., be and it is hereby enjoined from the discontinuance of plaintiffs’ telephone service at its premises, 2028 Collins Avenue, Miami Beach, conditioned that the plaintiffs promptly apply to the Railroad & Public Utilities Commission for a hearing; and it is further ordered, adjudged and decreed that the plaintiffs herein be and they are hereby required to post a surety bond in the penal sum of $1,000 to be conditioned that the plaintiffs pay to the defendants all reasonable costs and damages sustained should this injunction be dissolved or the cause dismissed on final hearing.